FILED
 Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                              Jun 19 2012, 9:09 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.                                    CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

ERIK H. CARTER                                     ALAN A. BOUWKAMP
Cordell & Cordell, P.C.                            Newton Becker Bouwkamp Pendoski, PC
Indianapolis, Indiana                              Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARTIN A. HARRIMAN,                                )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )      No. 41A01-1111-DR-513
                                                   )
KRISTINA A. HARRIMAN,                              )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE JOHNSON SUPERIOR COURT
                           The Honorable Cynthia Emkes, Judge
                             Cause No. 41D02-0310-DR-164


                                          June 19, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Father appeals the trial court’s order modifying child custody and support and finding

him in contempt. Father presents the following consolidated and restated issues for review:

       1.     Did the trial court abuse its discretion in modifying legal and physical
              custody?

       2.     Did the trial court abuse its discretion by failing to apply the child
              support modification to the filing date of Father’s petition to modify?

       3.     Did the trial court properly interpret and apply the 6% Rule to
              uninsured health-care expenses?

       4.     Did the trial court abuse its discretion by finding Father in indirect
              contempt of court?

       5.     Did the trial court improperly allocate contribution to certain expenses
              of the minor child?

       We affirm in part, reverse in part, and remand.

       Mother and Father’s marriage was dissolved in 2004 when their only child (Son) was

about to turn four years old. The parties entered into an agreement, which the trial court

accepted, regarding child support, custody, and settlement of property (the Decree). In

particular, they agreed to joint legal and shared physical custody of Son, with an equal

division of parenting time. The Decree also provided that “the provisions of the Indiana

Parenting Time Guidelines shall apply as they pertain to holidays and general rules.”

Appellant’s Appendix at 26. Pursuant to the Decree, Father paid weekly child support in the

amount of $147. The parties apparently operated amicably under the Decree for several

years without resort to the court.

       When Son was in first grade, the school began to notice significant learning issues

with him. In the beginning of third grade, the school scheduled a meeting with Mother and


                                             2
Father. At this meeting, educators stressed that Son needed testing. Mother was unsure

about testing at that time, and Father vehemently resisted it because he did not want his son

labeled as a special education student. The principal eventually indicated that she would

consider pursuing educational neglect charges if the parents did not authorize testing.

Mother had hoped to persuade Father to allow the recommended testing, but when he would

not change his mind, she unilaterally authorized testing by the school psychologist in 2009, at

the end of third grade.

         Testing revealed that Son has cognitive disabilities that affect his reading and

comprehension.1 As a result of his learning disability, educators met with the parents and

established an Individualized Education Plan (IEP) for fourth grade. Part of the IEP involved

Son receiving modified assignments and homework.

         Father did not react well to Mother’s decision to allow testing. As a result, he cut off

communication between Son and Mother almost entirely during his parenting time.2 In the

summer after fourth grade, Father also stopped taking Son to weekly tutoring with Son’s

established tutor. Further, during fourth grade, Father refused to fully support the IEP plan

and modifications implemented by the school. In particular, he would not allow modified

homework during his parenting time. Father felt the modifications would make his son lazy

and would not prepare him to graduate and for his future. He indicated that what Son really




1
    Son has also been diagnosed by his pediatrician as having ADD for which Adderall has been prescribed.
2
  On May 11, 2010, Father sent an email to Mother indicating that during his weeks with Son she should
only call “if it is something ‘special’ and you need to talk to him”. Exhibits, Respondent’s Exhibit 39.
Otherwise, she was not to call daily and interrupt his time with Son.


                                                    3
needs is just “a work ethic and bucking up”. August 24, 2011 Transcript at 217. During his

parenting time, therefore, Father required Son to do unmodified homework and made Son

aware of his disagreement with the IEP.

       On the other hand, Mother fully supported the IEP plan implemented by the school

and helped with Son’s modified homework. She also, unlike Father, actively communicated

with Son’s teachers and volunteered in the classroom. Thus, Son had two vastly different

structures at home in the way that he learned and what he was told about his education.

       As a result of the mixed messages Son was receiving from Mother and Father,

educators observed stress and a changed attitude in Son. By the fall of 2010, Son began

being disrespectful to his educators at times. Principal Shelley Coover opined this was the

result of Son modeling Father’s disrespect for the IEP. When required to take modified

homework to Father’s home, Son manifested stress, nervousness, and agitation. Eventually,

during fifth grade, he began to refuse to take modified homework home during his weeks

with Father and struggled to get everything done at school instead.

       Despite being invited, Father failed to attend the IEP conference in April 2011 to plan

for Son’s transition into middle school. Father also missed a subsequent meeting with

educators at the middle school, just before the start of school in August 2011. In fact, when

informed of the meeting, Father sent a message to Mother indicating simply, “I’m going to

decline on this meeting, I don’t see anything productive coming from this at this time.”

Exhibits, Exhibit 9. He did arrange for an informal “meet and greet” with Son’s new teacher

and counselor to introduce himself and his fiancée. August 24, 2011 Transcript at 195.

       Principal Coover testified that Father does not have a clear understanding of the nature

                                              4
of Son’s disability and, unlike Mother, has not been communicative and active in Son’s

educational process. When Son was allowed to follow the IEP, he experienced success at

school. In contrast, when he was pressured by Father to do unmodified work, Son failed.

Son’s special education teacher testified that in her opinion the current visitation/custody

arrangement does not work with respect to Son’s educational needs because the IEP “needs

to be followed a hundred percent of the time” by everyone in order for him to succeed. April

13, 2011 Transcript at 179. Each of the educators that testified agreed that the IEP was

important to Son’s success and that consistency at home during the school week, including

uniform educational assistance and support, is in his best interest.

        On March 3, 2010, Father filed a motion to modify child support. Mother filed a

petition for modification of parenting time, legal custody, and child support, for citation for

contempt, and request for award of attorney fees on August 2, 2010. A court-ordered

custody evaluation was filed on October 8, 2010, followed by an addendum on October 18,

2010.3 The final hearing was bifurcated over two days, April 12, 2011 and August 24, 2011.

The court took the matter under advisement and issued its order on disposing of all pending




3
    Contrary to Father’s assertion on appeal, the evaluator did not recommend that the shared custody
arrangement remain the same. Rather, the evaluator indicated that Father needed to “adjust his outlook on his
child’s educational needs” and recommended that the court give Father “another chance to work with
educators and make [Son’s] educational plan consistent.” Appellant’s Appendix at 108. If Father
demonstrated commitment to working with educators and to consistently following the IEP, the evaluator
recommended that joint physical custody continue. If, however, Father continued defying the directives of
educators, the evaluator recommended that the court reduce Father’s parenting time. By Father’s own
admission, nothing changed between the date of the evaluation (October 2010) and the last day of the hearing
(August 24, 2011) regarding his view of the IEP and his son’s educational needs.


                                                     5
matters October 17, 2011. Notably, the court found Father in contempt for various reasons,

awarded sole legal custody and primary physical custody to Mother, reduced the amount of

Father’s child support payments, and addressed other support issues. Father now appeals.

                                              1.

       Father initially contends that the trial court erred by modifying the existing shared

legal and physical custody arrangement. He claims that he should have been granted sole

legal custody and physical custody should have remained unchanged.

       It is well established that we review custody modifications for abuse of discretion,

granting particular deference and latitude to our trial courts in family law matters. See

Werner v. Werner, 946 N.E.2d 1233 (Ind. Ct. App. 2011), trans. denied. In reviewing a

judgment issued with special findings of fact and conclusions thereon pursuant to Indiana

Trial Rule 52(A), we first determine whether the evidence supports the findings and then

consider whether the findings support the judgment. Id. We will reverse only if the

judgment is clearly erroneous. Id. That is, we will reverse if our examination of the record

leaves us with the firm conviction that a mistake has been made. Id. In making this

determination, we consider only the evidence favorable to the judgment and all reasonable

inferences flowing therefrom. Id. We will not reweigh the evidence or assess the credibility

of the witnesses. Id.

       Pursuant to Ind. Code Ann. § 31-17-2-21(a) (West, Westlaw current through

legislation effective May 31, 2012), a trial court may not modify custody unless the

modification is in the best interests of the child and there is a substantial change in one or

more of the factors that the court may consider in making an initial custody award, as set

                                              6
forth in I.C. § 31-17-2-8 (West, Westlaw current through legislation effective May 31,

2012).4 Further, with respect to the modification of joint legal custody, the trial court should also

consider the factors listed in I.C. § 31-17-2-15 (West, Westlaw current through legislation effective

May 31, 2012), which include whether the parents are willing and able to communicate and

cooperate in advancing the child’s welfare.

         In the instant case, the trial court specifically found as follows when modifying the

legal and physical custody arrangement:

         a.       Mother and Father cannot communicate in a reasonable manner about
                  anything, but especially about matters related to [Son]. Mother has
                  made several attempts over the past two years to communicate with
                  Father in regard to [Son], and her efforts have been substantially
                  ignored by him.
         b.       Without Father’s participation in the decision-making process in regard
                  to [Son’s] welfare, it is impossible for the parties to share joint legal
                  custody. Father has repeatedly refused to return e-mails and phone
                  calls to Mother, failed to participate with Mother in educational
                  meetings…, failed to notify Mother in regard to medical matters
                  regarding [Son], and failed to notify Mother in regard to caregiver’s
                  information and tutoring information. Mother, on the other hand, has
4
    Though not an exhaustive list, the statute sets forth the following factors to consider:
         (1) The age and sex of the child.
         (2) The wishes of the child’s parent or parents.
         (3) The wishes of the child, with more consideration given to the child’s wishes if the
         child is at least fourteen (14) years of age.
         (4) The interaction and interrelationship of the child with:
                  (A) the child’s parent or parents;
                  (B) the child’s sibling; and
                  (C) any other person who may significantly affect the child’s best interests.
         (5) The child’s adjustment to the child's:
                  (A) home;
                  (B) school; and
                  (C) community.
         (6) The mental and physical health of all individuals involved.
         (7) Evidence of a pattern of domestic or family violence by either parent.
         (8) Evidence that the child has been cared for by a de facto custodian, and if the evidence
         is sufficient, the court shall consider the factors described in section 8.5(b) of this
         chapter.
I.C. § 31-17-2-8.

                                                       7
     consistently tried to involve Father in matters related to [Son’s] welfare,
     and has always notified him in regard to important medical and
     educational matters.
c.   At the time the Decree issued, [Son] was only four (4) years old, and he
     is now an eleven (11) year old student. Over the years, [Son] has
     demonstrated a history both at school and at home of showing
     symptoms of moderate to severe anxiety and mild obsessive behaviors.
      [Son] has been diagnosed by his pediatrician with Attention Deficit
     Disorder and is prescribed medication for the same. [Son’s] special
     education and behavioral needs requires his parents to set aside their
     discontent with one another to communicate regularly and civilly with
     each other in his best interest, and if Father is unable or unwilling to do
     so, Mother should be the sole custodian. Father has avoided initiating
     communications with Mother in regard to [Son’s] welfare for over a
     year and he has not responded to her attempts at communications with
     him.
d.   Father and Mother drastically disagree in regard to matters that are
     directly related to [Son’s] welfare, including but not limited to, the
     following; medical treatment, dental treatment, educational needs, the
     learning approach best suited for him, extracurricular activities, and the
     level of communication each should be allowed with [Son] when he is
     with the other parent.
e.   The current shared physical custody arrangement is not in [Son’s] best
     interest given his special education needs and his behavioral issues, in
     part, for the following reasons: Father refused to have any level of
     effective communication with Mother in regard to [Son], Father and
     Mother differ in their approach to [Son’s] educational needs and this
     difference sends extremely mixed messages to [Son] causing him to
     suffer anxiety and confusion and affecting his ability to focus and
     prosper in school, and as summed up by the custody evaluator… “the
     inconsistency is affecting [Son] in the classroom in regards to behavior
     and class work.”
f.   The current shared physical custody arrangement is not in [Son’s] best
     interest given his special education needs and his behavioral issues, in
     part, for the following reasons: As stated by the custody evaluator,
     Father “is not cooperating or collaborating at a level that is sufficient
     for [Son] to prosper” at school, the evidence is consistent from school
     professionals that changing [Son’s] learning habits from week to week
     is hindering [Son’s] development not only educationally, but also in
     regard to his ability to mature mentally, Father is not working with the
     teachers in [Son’s] best interests in regard to the educational approach
     that is best for him and has actually worked against them, and Father
     has refused to take [Son] to the tutor that Mother has consistently taken

                                      8
               him to (and that the school communicates with) and Father does not
               communicate with the tutor.
       g.      Mother has been cooperating with [Son’s] teachers, counselors, and the
               school professionals and has followed the specific [IEP] developed for
               [Son]. Mother communicates regularly with [Son’s] teachers and other
               school staff members in regard to [Son’s] education and she facilitates
               communication between his teachers, counselors, and tutor.

Appellant’s Appendix at 16-18. Based upon these findings, the court concluded that there

had been a substantial change in circumstances since the original custody agreement was

entered into and that it was now in Son’s best interest that Mother be awarded sole legal and

primary physical custody. The court awarded parenting time to Father pursuant to the

Indiana Parenting Time Guidelines with additional overnight parenting on the Sunday of his

weekend parenting time.

       With respect to the modification of legal custody, Father does not directly challenge

any of the special findings issued by the trial court. Rather, he asserts, “the award of sole

legal custody rewarded the parent who continually and routinely violated the previous order

of joint legal custody.” Appellant’s Brief at 12. In other words, he points to Mother’s

alleged failings and, thus, claims that he should have been awarded sole legal custody.

       We reject Father’s blatant invitation for us to reweigh the evidence. The record and

findings of the trial court plainly establish substantial changes in the relevant statutory factors

affecting a custody award, including a substantial change in the child’s age, the child’s

adjustment to home and school, and the child’s mental health. See I.C. § 31-17-2-8. Further,

it is apparent that Mother and Father are no longer able to communicate and cooperate in

advancing Son’s welfare. See I.C. § 31-17-2-15. Under the circumstances, modification of

the joint legal custody arrangement was appropriate and the evidence favorable to the

                                                9
judgment (as reflected in the trial court’s findings) clearly supports the court’s decision to

award sole legal custody to Mother.

       Father also contends that the modification of physical custody was improper. In

addition to his meritless assertion that the trial court failed to find a substantial change in at

least one relevant factor affecting custody determinations, Father argues that the court failed

to find that parenting time with him might endanger Son’s physical health or significantly

impair the child’s emotional development.

       Mother presented ample evidence that the shared physical custody arrangement was

no longer in Son’s best interests. Contrary to Father’s assertion on appeal, the issues in this

case go far beyond a simple disagreement regarding how to help Son with homework. Since

Mother consented to testing of Son at the end of third grade, Father’s willingness to

communicate and cooperate with Mother has virtually ceased. He has also refused to fully

comply with the IEP and has openly voiced the reasons for his opposition to his son. The

evidence establishes that Father does not have a true grasp on the educational difficulties and

special needs of his child.

       As a result of Father’s opposition to the IEP and refusal to do modified homework

during his parenting time, Son faces two vastly different structures at home in the way that he

learns and what he is told about his education. This has resulted in stress, nervousness, and

agitation for Son at school, as well as some acting out against educators. The evidence

establishes that consistent parenting and educational support is particularly important given

Son’s learning disability, and Father has refused to provide such consistency even after being

urged to do so by the custody evaluator in October 2010. The trial court did not abuse its

                                               10
discretion by awarding primary physical custody to Mother in order to serve the best interests

of the child.

       Moreover, we observe that Father’s reliance on I.C. § 31-17-4-2 (West, Westlaw

current through legislation effective May 31, 2012) is misplaced. This statute provides as

follows:

       The court may modify an order granting or denying parenting time rights
       whenever modification would serve the best interests of the child. However,
       the court shall not restrict a parent’s parenting time rights unless the court finds
       that the parenting time might endanger the child’s physical health or
       significantly impair the child’s emotional development.

As set forth above, the trial court found that modification of the shared physical custody

arrangement was in Son’s best interests and that Mother should be granted physical custody

of Son. Said modification, however, did not result in a restriction on Father’s parenting time

rights. Cf. D.B. v. M.B.V., 913 N.E.2d 1271 (Ind. Ct. App. 2009) (Father’s rights were

restricted by issuance of a no-contact order that effectively terminated his parenting time).

On the contrary, as a result of the change in custody, Father was granted reasonable parenting

time in accordance with the Indiana Parenting Time Guidelines, as well as additional

overnight parenting on the Sunday of his weekend parenting time. See I.C. § 31-17-4-1(a)

(West, Westlaw current through legislation effective May 31, 2012) (“parent not granted

custody…is entitled to reasonable parenting time rights unless the court finds…that

parenting time by the noncustodial parent might endanger the child’s physical health or

significantly impair the child’s emotional development”) (emphasis supplied). Father has

failed to establish error in this regard.

                                               2.

                                               11
        Father next challenges the trial court’s rejection of his request to retroactively apply

the child support modification to the filing date of his petition. He notes that his weekly

support obligation was modified from $147 to $72, and the litigation lasted from March 2010

to October 2011.5

        A trial court has discretion to make a modification of support relate back to the date a

petition to modify is filed or “any ensuing date after a petition to modify is filed.” Wiley v.

Wiley, 444 N.E.2d 315, 319 (Ind. Ct. App. 1983). See also Sexton v. Sedlak, 946 N.E.2d

1177 (Ind. Ct. App. 2011), trans. denied. We review the court’s choice of the effective date

only for abuse of discretion. Holman v. Holman, 472 N.E.2d 1279 (Ind. Ct. App. 1985).

        In Father’s fleeting analysis of this issue, he makes no attempt to establish an abuse of

discretion6 and seems to contend that any time there is a delay in the proceedings the court

must order the modification to relate back to the date the petition to modify was filed. On the

contrary, the law requires that Father demonstrate an abuse of the trial court’s discretion,




5
   Father asserts generally that delays resulted from Mother’s request to modify custody and her multiple
requests for continuances. The record, however, establishes that Father also sought and acquiesced to
continuances and delayed providing discovery to Mother. Moreover, Father had three different attorneys
during the modification proceedings, which caused delays.
6
  In fact, in his reply brief, Father expressly rejects Mother’s claim that Father was required to establish an
abuse of discretion in the effective date chosen by the trial court.


                                                      12
which he has not done. See id. Accordingly, we find no error.

                                                   3.

        Father contends that the trial court improperly interpreted and applied the 6% Rule set

out in Ind. Child Support Guideline 7 for allocation of uninsured health care expenses. He

asserts, “nothing says that the 6% apportionment is recalculated on an annual basis, or that

the payee of child support effectively gets to keep any unused portion of the 6% Rule.”

Appellant’s Brief at 22. Father’s argument in this regard is wholly without merit.

        Guideline 7 provides that the custodial parent is responsible for uninsured health care

expenses “up to six percent (6%) of the basic child support obligation”, and expenses in

excess of this amount are to be apportioned between the parents. Further, the commentary to

Guideline 7 clearly establishes that the calculations are to be made “on an annual basis”. For

example, the commentary sets forth the simple calculation7 for arriving at “the amount the

custodial parent must spend on the uninsured health care costs of the parties’ child(ren) in

any calendar year before the non-custodial parent is required to contribute toward payment of

those uninsured costs.” Among other things, the commentary also indicates: “The 6% rule

applies to expenses actually paid by the custodial parent each year.”

        In addition to the language in the commentary to Guideline 7, we observe that the

support worksheet submitted by the parties upon their dissolution in 2004 sets forth Mother’s

“annual obligation” toward uninsured health care expenses as $605 and indicates that the

balance of “annual expenses” are to be paid 73% by Father and 27% by Mother. Appellant’s

7
  The calculation is: the weekly basic child support obligation (line 4 of the worksheet) multiplied by 52
(weeks) multiplied by .06.


                                                   13
Appendix at 36.       Thus, it is apparent that the parties contemplated a yearly

calculation/obligation.

       Mother did not track or seek reimbursement from Father until 2010, when son’s

health-care expenses substantially increase due to orthodontia care. The evidence reveals

that based upon the calculations from the 2004 support worksheet and the amounts actually

paid by Mother, Father owes Mother $572.90 for his portion of the uninsured health care

expenses from 2010.

       With respect to 2011, the trial court found that Father owed $465 for his share of

uninsured medical expenses up until April 2011. We agree with Father that there is no

support in the record for this determination. The only reference to $465 is in Respondent’s

Exhibit 32, a one-sentence email from Mother to her legal counsel stating, “The total for

2011 so far is $465.00.” At the hearing, Mother indicated that this amount was what she had

paid in uninsured costs for 2011 as of March 31, 2011. While Father is certainly obligated to

pay his share of uninsured medical expenses from 2011, the trial court’s finding that he owes

Mother $465 is clearly erroneous.

                                              4.

       Father contends that the trial court abused its discretion by finding him in contempt.

He claims he did not act with willful disobedience of a court order.

               A party that is willfully disobedient to a court’s order may be held in
       contempt of court. The order must be “clear and certain” in its requirements.
       It is soundly within the discretion of the trial court to determine whether a
       party is in contempt, and we review the judgment under an abuse of discretion
       standard. “We will reverse a trial court’s finding of contempt only if there is
       no evidence or inference therefrom to support the finding.” … Crucial to the
       determination of contempt is the evaluation of a person’s state of mind, that is,

                                              14
       whether the alleged contemptuous conduct was done willfully.… The trial
       court possesses unique knowledge of the parties before it and is in the best
       position to determine how to maintain its “authority, justice, and dignity” and
       whether a party’s disobedience of the order was done willfully.

Witt v. Jay Petroleum, Inc., 964 N.E.2d 198, 202-03 (Ind. 2012) (citations omitted).

       In the instant case, the trial court found Father in contempt of court for:

       willfully and intentionally failing to pay uninsured healthcare expenses per the
       Decree, failing to follow the Indiana Parenting Time Guidelines in regard to
       the right of Mother to exercise first refusal if Father is not home during his
       custodial time, and for consistently and repeatedly failing to allow reasonable
       phone contact between Mother and [Son].

Appellant’s Appendix at 18. Father challenges each of the grounds upon which he was found

in contempt.

       Father initially reiterates his interpretation of the 6% Rule upon which he refused to

pay the uninsured health care expenses sought by Mother. He claims his refusal to pay was

not an act of willful disobedience because he expressed willingness to pay once the court

decided which party’s interpretation was correct. As explained above, Father’s interpretation

was entirely without merit. Moreover, the record establishes that Mother accurately

explained the 6% Rule to Father in early 2010 and urged him to contact his attorney for

clarification. Mother’s attorney followed with a letter to Father’s attorney in April 2010,

detailing the uninsured health-care expenses owed by Father. Father’s attorney withdrew

from the case later that month, and Father has never indicated that his interpretation was

supported by counsel. Under the circumstances, the trial court did not abuse its discretion by

finding Father in contempt for refusing to pay his share ($572.90) of uninsured health-care

expenses for 2010.


                                             15
       We now turn to the two remaining grounds upon which the court found Father in

contempt. Father’s argument is simply a request to reweigh the evidence, which we will not

do. Though slight, there is evidence in the record indicating that Father had failed in the past

to offer Mother the opportunity for additional parenting time when he was out of town or

otherwise unavailable to care for Son. See Shelton v. Shelton, 835 N.E.2d 513 (Ind. Ct. App.

2005), aff’d by 840 N.E.2d 835 (Ind. 2006) (addressing the right of first refusal under section

I(C)(3) of the Indiana Parenting Time Guidelines).

       Further, there is ample evidence in the record that on a regular basis Father thwarted

phone contact between Son and Mother. In fact, Father specifically warned Mother in a May

11, 2010 email that she should not interrupt his time with Son with daily phone calls and

should only call “if it is something ‘special’ and you need to talk to him”. Exhibits,

Respondent’s Exhibit 39. Since her decision to allow testing in 2009, Mother testified that

Father has only allowed phone contact between her and Son a total of about five times.

Father does not dispute this. Rather, he claims that “no schedule for telephone contact with

the child was ordered by the Court.” Appellant’s Brief at 25. This is disingenuous given that

the Decree expressly incorporated “the provisions of the Indiana Parenting Time

Guidelines…as they pertain to holidays and general rules.” Appellant’s Appendix at 26.

Section I(A)(3) clearly requires each parent to provide “reasonable phone access” to their

child “at all times.” There was nothing reasonable about the extremely limited access

allowed by Father when Son was in his care.

       In sum, the trial court properly found Father in contempt of court. In its order, the

trial court indicated that Father could purge himself of contempt by paying Mother $572.90

                                              16
for his portion of 2010 health care expenses and $465.00 for his share of 2011 health care

expenses accrued through April 2011. We have determined that the amount for 2011 is not

supported by the evidence. Therefore, on remand, the trial court is directed to correct this

portion of the order by either vacating the requirement that Father pay $465.00 or by holding

a hearing to determine the actual unpaid amount due, if any.

                                                       5.

         Finally, Father challenges the blanket allocation of optional or extracurricular

expenses among the parties without requiring that the parents first discuss and agree on Son

participating in the activity.8 He complains that this allows Mother to impose a debt on him

without his knowledge or consent. Indiana Child Support Guideline 8 addresses the issue of

extraordinary expenses. The Guideline provides in part:

         Other Extraordinary Expenses. The economic data used in developing the
         Child Support Guideline Schedules do not include components related to those
         expenses of an “optional” nature such as costs related to summer camp, soccer
         leagues, scouting and the like. When both parents agree that the child(ren) may
         participate in optional activities, the parents should pay their pro rata share of
         these expenses. In the absence of an agreement relating to such expenses,
         assigning responsibility for the costs should take into account factors such as
         each parent’s ability to pay, which parent is encouraging the activity, whether
         the child(ren) has/have historically participated in the activity, and the reasons
         a parent encourages or opposes participation in the activity. If the parents or
         the court determine that the child(ren) may participate in optional activities,
         the method of sharing the expenses shall be set forth in the entry.

8
    The trial court ordered in relevant part as follows:
             In regard to extracurricular expenses such as sports, band, and various camps…Father
     and Mother are ordered to pay equally toward the same and Mother is ordered to provide Father
     said expense information within thirty (30) days of the expense being incurred, and Father is
     ordered to reimburse Mother within fourteen (14) days thereafter.
   Appellant’s Appendix at 18 (emphasis supplied). We note that this order plainly applies to Son’s tuba
expense for band class.


                                                       17
Child Supp. G. 8.

       Relying on Guideline 8, Father asks that we remand with instructions for the trial

court to modify the order to require that the parties consult with each other and agree on

Son’s participation in each proposed activity. While communication and agreement among

parents is certainly preferred, the Guideline does not require this and, in fact, specifically

contemplates disagreement in some cases. In light of Father’s shoddy track record of

communicating and cooperating with Mother over the last several years and the resulting

change in legal custody, the trial court did not abuse its discretion by allowing Mother to

unilaterally determine what optional activities Son will participate in and by ordering the

parents to equally share the expenses for any such activities. This, of course, does not mean

that Father has no recourse if Mother abuses this right or if his financial circumstances

substantially change.

       Judgment affirmed in part, reversed in part, and remanded with instructions to correct

the contempt finding as it relates to the uninsured health care expense for 2011.

MAY, J., and BARNES, J., concur.




                                             18